*682In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Owen, J.), dated October 27, 2005, as included the proceeds received by the defendant from the sale of real property in determining his income for purposes of calculating child support.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court correctly included the proceeds received by the defendant from the sale of real property in determining his income for purposes of calculating child support pursuant to the Child Support Standards Act (see Domestic Relations Law § 240 [1-b] [b] [5] [i], [ii]; McFarland v McFarland, 221 AD2d 983, 984 [1995]; see also Matter of Mitchell v Mitchell, 264 AD2d 535, 539 [1999]). Spolzino, J.P., Ritter, Lunn and Angiolillo, JJ., concur.